 
Exhibit 10.2
 

 
ADVISORY AGREEMENT


This Advisory Agreement (the “Agreement”) is made and entered into as of the
effective date June 20, 2008 (the “Effective Date”), between Kronos Advanced
Technologies, Inc. (“Kronos”), a Nevada corporation and Daniel R. Dwight, an
individual, hereinafter collectively referred to as “Advisor”.


Recitals


WHEREAS, Kronos is interested in Advisor providing Specialized Consulting
Services as detailed in Attachment A.  For such service, Kronos is willing to
compensate Advisor, subject to the covenants, conditions and limitations set
forth in this Agreement.


WHEREAS, Advisor has special knowledge and other background experience relevant
to the field and is willing to provide the services contemplated by and in
accordance with the covenants, conditions and limitations of this Agreement.


Agreement


In consideration of the foregoing recitals, the mutual covenants hereinafter
provided, and for other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound and equitably bound, hereby agree as follows:


I.           Scope and Limitations of Engagement.
 
1.           Kronos appoints Advisor.  Kronos hereby appoints Advisor and
Advisor hereby accepts such appointment, on a non-exclusive basis, to provide
the Services as described in Attachment A Statement of Work.  The Statement of
Work may be modified or amended by mutual written consent of Kronos and Advisor.
 
2.           Independent Status of Advisor.  Advisor shall, at all times, be an
independent contractor hereunder, rather than a co-venturer, agent, employee, or
representative of Kronos.  Advisor shall be responsible for Advisor’s taxes,
shall not be required to work on a continuing daily basis or any specific work
schedule, and shall not be provided with office space or administrative support
by Kronos. Advisor is permitted to engage in other businesses and
ventures.  Advisor shall be solely responsible for complying with all laws,
rules, and regulations applicable to its services hereunder.  Kronos shall not
be liable for any injury (including death) to Advisor or others, workmen’s
compensation, employer’s liability, social security, withholding tax, or other
taxes of similar nature for or on behalf of Advisor or any other person,
persons, firms or corporations consulted by Advisor in carrying out this
Agreement.  It is understood, however, that should Kronos be held liable for any
social security, withholding or other taxes of a similar nature on behalf of
Advisor, then Kronos shall have the right to recover an equivalent
 

 
1

--------------------------------------------------------------------------------

 

amount from Advisor or deduct such amount from any compensation due to Advisor
pursuant to this Agreement.
 
3.           Confidentiality.  The Advisor acknowledges that during the Term of
this Agreement, the Advisor may be given access to or may become acquainted with
Confidential Information (as hereinafter defined) and/or trade secrets of
Kronos.  Subject to the exceptions set forth below and permitted uses of
Confidential Information in connection with the provision of services pursuant
to this Agreement, the Advisor acknowledges that the Confidential Information
and/or trade secrets of Kronos as such may exist from time to time, are
valuable, confidential, special and unique assets of Kronos, expensive to
produce and maintain and essential for the operation of its business. The
Advisor hereby agrees that he shall not, during the Term of this Agreement and
for a period of five (5) years thereafter, directly or indirectly, communicate,
disclose or divulge to any Person, as defined below, or use for its benefit or
the benefit of any Person, in any manner any Confidential Information or trade
secrets of Kronos acquired before or during the Term of this Agreement, or any
other Confidential Information concerning the conduct and details of the
businesses of Kronos, except as may be required for the Advisor to perform the
services hereunder and otherwise to comply with the terms and conditions and
intent of this Agreement and by law, or to enforce the Advisor’s rights
hereunder.  As used in this Section, "Confidential Information” of Kronos means
any and all information (verbal and written) relating to Kronos or any of its
subsidiaries or any of its affiliates, or any of their respective activities,
including, but not limited to, information relating to trade secrets, personnel
lists, financial information, research projects, services used, pricing,
software, software code, technical memoranda, designs and specifications, new
products and services, comparative analyses of competitive products, technology,
know-how, customers, customer lists and prospects, product sourcing, marketing
and selling and servicing.  Confidential Information shall not include
information that, at the time of disclosure, (a) is known or available to the
general public by publication (including, without limitation, the public
disclosure of information pursuant to Kronos’ reporting obligations under
applicable federal and state securities laws) or otherwise through no act or
failure to act on the part of the Advisor in violation of this Section I(3), (b)
became known or was derived by the Advisor by some demonstrable means other than
as a result of the Advisor’s access thereto, (c) was rightfully received from a
third party without similar restrictions and without breach of this Agreement or
any other agreement, or (d) was independently developed by the Advisor without
any utilization of the Confidential Information.  The Advisor shall not be
liable for any disclosure of Confidential Information made pursuant to a valid
and enforceable judicial or governmental order (a “Mandated Disclosure”) not
sought by the Advisor for the purpose of circumventing his obligations
hereunder; provided, however, that the Advisor’s obligations under this Section
I (3) shall be deemed satisfied if, promptly upon the Advisor’s receipt of a
subpoena or other written notice seeking disclosure of Confidential Information,
the Advisor shall provide written notice to Kronos of any attempt to obtain the
Mandated Disclosure and in any event prior to any disclosure of Confidential
Information pursuant thereto, and reasonably cooperates with Kronos in the event
that Kronos elects to legally contest and avoid the Mandated Disclosure.
 

 
2

--------------------------------------------------------------------------------

 

II.           Intellectual Property.
 
1.           Advisor covenants and agrees that any works of authorship, work
product, materials, copyrights, discoveries, improvements, inventions and/or
patent rights and anything else that Advisor may make or acquire, either solely
or jointly with others, which result from Advisor’s contact with Kronos
personnel and operation or from Advisor’s work for Kronos, during the Term of
this Agreement or while engaged upon the advisory work under this Agreement, and
for six (6) months thereafter, shall be the exclusive property of Kronos and
agrees to assign, and by these presents does hereby assign and transfer all his
entire right, title and interest in and to such inventions, improvements and
patent rights to Kronos, its successors and assigns, and Advisor agrees upon the
request of Kronos to execute and deliver all documents and perform such acts
necessary or advisable to secure to Kronos, its successors and assigns or its
nominee without payment of additional consideration therefore other than the
payment for said advisory services as herein provided, the entire right, title
and interest in and to said discoveries, improvements and inventions, including
applications for and/or letters patent of the United States and countries
foreign thereto provided the cost of preparing such papers, assignments and
applications for letters patent and the prosecution and maintenance of said
applications for and/or letters patent and all proceedings and litigation is
borne by Kronos or its nominee.  Both parties agree that any obligation Advisor
may now have to assign inventions to Kronos is not waived or changed by terms of
this Agreement.
 
2.           Advisor agrees that any and all information including know-how and
trade secrets that may be imparted to him by Kronos as well as Advisor’s advice,
recommendations and opinions resulting from such advisory service shall be
maintained confidential and secret and Advisor shall not use or disclose said
information to others except officials and duly authorized employees and
representatives of Kronos, without prior written consent and approval of Kronos.
 
3.           Advisor shall at all times during and after the Term of this
Agreement, upon the request and the expense of Kronos, execute and deliver any
and all papers, and do any and all lawful acts that may be necessary or
desirable in the opinion of Kronos including but not limited to:
 
a.           To obtain letters patent, both domestic and foreign on said
inventions;
 
b.           To secure, establish and maintain title in Kronos, its successors
and assigns, to said inventions, applications and letters patent, including
making such title of lawful and public record;
 
c.           To cooperate fully with Kronos, both during and after the Term of
this Agreement, with respect to the procurement, perfection of title,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
developments or inventions; to sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which
Kronos may deem
 

 
3

--------------------------------------------------------------------------------

 

necessary or desirable in order to protect its rights and interests in any
development or invention.  If Kronos is unable, after reasonable effort, to
secure Advisor’s signature on any such papers, any executive officer of Kronos
shall be entitled to execute any such papers as his agent and attorney-in-fact,
and Advisor hereby irrevocably designates and appoints each executive officer of
Kronos as his agent and attorney-in-fact to execute any such papers on Advisor’s
behalf, and to take any and all actions as Kronos may deem necessary or
desirable in order to protect its rights and interests in any development or
invention, under the conditions described in this sentence.
 
d.           To defend, establish or otherwise preserve the validity of said
letter patent against any and all infringers.
 
4.           Advisor shall promptly disclose to Kronos or its designees, in
writing, all inventions (regardless of whether such inventions are related to
the business, products or services of Kronos or any of its affiliated companies)
made or conceived, either solely or jointly with others, during the term of this
Agreement and for six (6) months thereafter.
 
5.           Advisor shall within two (2) days after written request by Kronos
turn over to Kronos all plans, notes, blueprints, designs, models, laboratory
notebooks, etc., relating to inventions conveyed or covered by this Agreement,
and Advisor hereby assigns, sells, transfers and sets over unto Kronos all
right, title and interest in and to said plans, notes, blueprints, designs,
models, laboratory notebooks, etc.
 
III.           Compensation; Indemnification.
 
1.           Advisor’s Fee.  Kronos shall pay to Advisor and Advisor shall
receive from Kronos the Advisor’s Fee as described in Attachment A Statement of
Work.  Any compensation payable to any person other than the Advisor in
connection with the provision of the Advisor’s services hereunder shall be paid
out of the compensation described in this Section III.  The compensation to be
paid in accordance with Attachment A is the sole compensation to be paid by
Kronos in connection therewith.
 
2.           Expense Reimbursement.  Kronos shall reimburse pre-approved travel
or other pre-approved expenses incurred by Advisor in connection with services
to be rendered by Advisor pursuant to this Agreement, as expressly agreed in
advance and writing by Kronos.  Pre-approved travel and pre-approved other
expenses will be reimbursed within thirty (30) business days from receipt of
expense documentation.
 
3.           Indemnification.  The Company agrees that (a) if Advisor is made a
party, or is threatened to be made a party, to any “Proceeding” (defined as any
threatened or actual action, suit or proceeding whether civil, criminal,
administrative, investigative, appellate or other) by reason of the fact that he
is or was a contractor, agent or consultant of the Company, or (b) if any
“Claim” (defined as any claim, demand, request, investigation, dispute,
controversy, threat, discovery request or request for testimony or information)
is made, or threatened to be made, that arises out of or relates to the
Advisor’s service in any of the foregoing capacity or to the Company, then
Advisor shall promptly be indemnified and held harmless by the Company
 

 
4

--------------------------------------------------------------------------------

 

against any and all costs, expenses, liabilities and losses (including, without
limitation, attorney’s fees, judgments, damages, interest, expenses of
investigation, penalties, fines, taxes or penalties and amounts paid or to be
paid in settlement) incurred or suffered by Advisor in connection therewith;
provided that such Claims are not based upon or arise out of (i) any negligent
act or omission of Advisor, (ii) any act or omission of Advisor in breach of
this Agreement, subject to the notice and cure period set forth herein, or (iii)
criminal and/or fraudulent acts or omissions of Advisor.  Such indemnification
shall continue as to Advisor even if he has ceased to be a contractor, agent or
consultant of the Company and shall inure to the benefit of Advisor’s
successors, assigns, heirs, executors and administrators.  The Company shall
reimburse Advisor reasonable and necessary costs and expenses incurred by him in
connection with any such Proceeding or Claim within thirty (30) days of written
submission of a request for reimbursement and provision of all documentation or
information to support the request.
 
IV.           Advisors Warranties, Representations and Additional Covenants.
 
1.           Full Authority.  Advisor warrants and represents to Kronos
that:  (i) Advisor has the full unrestricted right to enter into this Agreement;
(ii) by entering into this Agreement, Advisor is not violating or otherwise
contravening any agreement to which Advisor is bound or any applicable law; and
(iii) no person must consent to the execution and performance of this Agreement
by Advisor.
 
2.           Fraud and Bad Acts.  Advisor represents and warrants to Kronos that
Advisor is not now, and covenants that Advisor shall not in the future be, a
person (i) subject to an order of any regulator under applicable law, or (ii)
convicted within the previous ten (10) years of a felony.
 
3.           Compliance with all laws.  Advisor covenants with Kronos that
Advisor shall comply with all applicable laws in connection with the execution
and performance of this Agreement.
 
4.           Full Disclosure to Kronos.  Without limiting any other provision of
this Agreement, Advisor agrees to fully disclose all activities in which Advisor
is engaged other than pursuant to this Agreement.
 
V.           Term and Termination.
 
1.           The term of this Agreement is six (6) months from the Effective
Date (the “Term”).
 
2.           This Agreement may be terminated immediately by either party,
without notice, in the event that either party commits a material breach of this
Agreement, which breach remains uncured for 10 business days after written
notice thereof.
 
3.           In the absence of a material breach by Advisor, Kronos may
terminate this Agreement upon ten (10) days prior written notice to Advisor.  In
the event of termination
 

 
5

--------------------------------------------------------------------------------

 

pursuant to this section V(3), Advisor shall be entitled to all compensation
which has been earned pursuant to this Agreement prior to and including such
date of termination.
 
VI.           Miscellaneous.
 
1.           Binding Effect and Survival of Rights.  This Agreement will benefit
and bind the parties and their respective personal representatives, executors,
administrators, heirs, legatees, devisees, successors and assigns.
 
2.           Notices.  All notices, demands, requests and other communications
required or permitted to be given by any provision of this Agreement will be in
writing addressed as follows:
 
If to Kronos:
Kronos Advanced Technologies, Inc.
464 Common Street, Suite 301
Belmont, MA 02478 
 
Telephone:      
Attention:
703-821-1905
Richard F. Tusing

Chief Operating Officer  
     
If to Advisor:
Daniel R. Dwight

 
 
Any such notice, demand, request or communication will be deemed to have been
given and received for all purposes under this Agreement: (a) on the date of
delivery when delivered in person; (b) on the date of transmission when
delivered by facsimile transmission (provided such transmission is confirmed by
transmission receipt and such notice is promptly confirmed by some other means
described herein); and/or (c) on the next business day after the same is
deposited with a nationally recognized overnight delivery service that
guarantees overnight delivery; provided, however, if the day such notice,
demand, request or communication will be deemed to have been given and received
as aforesaid is not a business day, such notice, demand, request or
communication will be deemed to have been given and received on the next
business day.


Any party to this Agreement may change such parties address for the purpose of
notice, demands, requests and communications required or permitted under this
Agreement by providing written notice of such change of address to all of the
parties by written notice as provided herein.


3.           Interpretation.  The parties acknowledge to each other that each
party has reviewed and participated in the negotiation of this
Agreement.  Accordingly, the normal rule of
 

 
6

--------------------------------------------------------------------------------

 

construction to the effect that any ambiguities are resolved against the
drafting party will not be employed in the interpretation of this Agreement.
 
4.           Incorporation.  The Recitals, all exhibits and schedules attached
hereto, or to be attached hereto, and all other agreements and instruments
referred to herein are hereby incorporated by reference into this Agreement as
fully as if copied herein verbatim.
 
5.           Further Assurances.  The parties further agree that, upon request,
they will do such further acts and deeds and will execute, acknowledge, deliver
and record such other documents and instruments as may be reasonably necessary
from time to time to evidence, confirm or carry out the intent and purpose of
this Agreement.
 
6.           Lawful Authority.  Each party executing this Agreement hereby
represents and warrants to all other parties that they have been fully
authorized to execute and deliver this Agreement.
 
7.           Attorneys Fees.  If any legal action or other proceeding (including
arbitration pursuant to this Agreement) is brought for the enforcement of this
Agreement, or because of any alleged dispute, breach, default or
misrepresentation in connection with any provisions of this Agreement, the
prevailing party will be entitled to recover reasonable attorneys fees, court
costs and all reasonable expenses, even if not taxable or assessable as court
costs (including, without limitation, all such fees, costs and expenses incident
to appeal) incurred in that action or proceeding in addition to any other relief
to which such party may be entitled.
 
8.           Waivers and Consents.
 
(i)           Each and every waiver of any provision of this Agreement must be
in writing and signed by each party whose interests are adversely affected by
such waiver.
 
(ii)          Unless otherwise expressly provided in a waiver, no such waiver
granted in any one instance will be construed as a continuing waiver applicable
in any other instance.
 
(iii)          No waiver by any party to this Agreement to or of any breach or
default by any other party to this Agreement in the performance by such other
party of its obligations hereunder will be deemed or construed to be a waiver of
any breach or default of any other party of the same or any subsequent
obligations hereunder.
 
(iv)          Subject to applicable statutes of limitation, the failure on the
part of any party to this Agreement to complain of any act or failure to act of
any other party to this Agreement or to declare such other party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by the non-defaulting party of its rights hereunder.
 
(v)           Each and every consent by any party to this Agreement must be in
writing signed by the party to be bound thereby.  No consent will be deemed or
construed to be a consent to any action except as described in such writing.
 

 
7

--------------------------------------------------------------------------------

 
 
 
9.            Section Headings.  The Section headings contained in this
Agreement are for reference purposes only and will not affect the interpretation
of this Agreement.
 
10.           Governing Law.  This Agreement will be governed in all respects,
including validity, interpretation and effect by, and will be enforceable in
accordance with, the internal laws of the State of Massachusetts without regard
to conflicts of laws principles.
 
11.           Severability.  If any provision of this Agreement is held to be
unlawful, invalid or unenforceable under present or future laws effective during
the term hereof, such provision will be fully severable, and this Agreement will
be construed and enforced without giving effect to such unlawful, invalid or
unenforceable provision.  Furthermore, if any provision of this Agreement is
capable of two (2) constructions, one of which would render the provision void,
and the other which would render the provision valid, then the provision will
have the meaning which renders it valid.
 
12.           Counterpart Execution.  This Agreement may be executed in multiple
counterparts, each one of which will be deemed an original, but all of which
will be considered together as one and the same instrument.  Further, in making
proof of this Agreement, it will not be necessary to produce or account for more
than one (1) such counterpart.  Provided all parties have signed at least one
counterpart, the execution by a party of a signature page hereto will constitute
due execution and will create a valid, binding obligation of the party so
signing, and it will not be necessary or required that the signatures of all
parties appear on a single signature page hereto.
 
13.           Amendments.  Each and every modification and amendment of this
Agreement must be in writing and except as otherwise provided herein, signed by
all the parties hereto.
 
14.           Entire Agreement.  This Agreement and that certain Severance
Agreement dated as of May 16, 2008 by and between the parties (the “Severance
Agreement”) (including all agreements referenced in the “Entire Agreement”
section of the Severance Agreement) contain the entire agreement between the
parties regarding the subject matter hereof.  Any prior agreements, discussions
or representations not expressly contained in this Agreement will be deemed to
be replaced by the provisions hereof, and no party has relied on any such prior
agreements, discussions or representations as an inducement to the execution
hereof.  To the extent there is any conflict between this Agreement and the
Severance Agreement regarding Advisor’s provision of consulting services to the
Company, this Agreement shall control.
 
15.           Rules of Construction.  (a) All terms in this Agreement in the
singular and plural will have comparable meanings when used in the plural and
vice-versa unless otherwise specified;  (b) the words hereof, herein, hereunder
and words of similar import when used in this Agreement, will refer to this
Agreement as a whole and not any particular provision of this Agreement and all
references to articles, sections and subdivisions thereof are to this Agreement
unless otherwise specified;  (c) the words include, includes and including will
be deemed to be followed by the phrase without limitation;  (d) all pronouns and
any variations thereof will be
 
 
8

--------------------------------------------------------------------------------


 
 
deemed to refer to masculine, feminine or neuter, singular or plural, as the
identity of the individual, individuals, entity or entities may require;  (e)
all references to documents, contracts, agreements or instruments will include
any and all supplements and amendments thereto;  and (f) all accounting terms
not specifically defined herein will be construed in accordance with generally
accepted accounting principles or generally accepted auditing standards then
applied in the United States.
 
16.           Forum Selection.  ADVISOR AND KRONOS DO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE SOLE AND EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF MASSACHUSETTS AND DO FURTHER IRREVOCABLY AND UNCONDITIONALLY
STIPULATE AND AGREE THAT THE FEDERAL COURTS IN THE STATE OF MASSACHUSETTS OR THE
STATE COURTS OF MASSACHUSETTS WILL HAVE JURISDICTION TO HEAR AND FINALLY
DETERMINE ANY DISPUTE, CLAIM, CONTROVERSY OR ACTION ARISING OUT OF OR CONNECTED
(DIRECTLY OR INDIRECTLY) WITH THIS AGREEMENT THAT IS NOT SUBJECT TO ARBITRATION,
OR TO ENTER A JUDGMENT CONSISTENT WITH ANY ARBITRATION AWARD. ADVISOR AND KRONOS
FURTHER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL OBJECTIONS OR
DEFENSES TO SAID JURISDICTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT SERVICE UPON ANY PARTY HERETO SHALL BE MADE BY
DELIVERY VIA PRIORITY OVERNIGHT DELIVERY (E.G., FEDEX) AND BY FACSIMILE OF A
COPY OF SUCH PROCESS TO THE ADDRESS OF SUCH PARTY FOR NOTICES TO SUCH PARTY AS
SET FORTH IN THIS AGREEMENT LETTER (OR SUCH DIFFERENT ADDRESS AT SUCH PARTY WILL
HEREAFTER SPECIFY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT).  THE
FOREGOING CONSENT, IN ADVANCE, TO THE JURISDICTION OF THE AFOREMENTIONED COURTS
AND THE AFOREMENTIONED METHOD OF SERVICE ARE MATERIAL INDUCEMENTS FOR THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT.
 
17.           Personal Nature of Undertaking.  Advisor acknowledges that the
engagement of Advisor’s services hereunder by Kronos is personal to Advisor, and
such services shall not be delegated or assigned to any other Person or Advisor
without Kronos’ express prior written consent, which may be withheld in Kronos’
sole and absolute discretion.
 
[signatures appear on next page]
 
 
 

 
 
9

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties have executed this Advisors Agreement effective
as of the date signed by the parties, as shown below.
 

  Kronos Advanced Technologies:                
By:    
/s/ Richard F Tusing        Richard F Tusing        Title:  Chief Operating
Officer   


 

  Advisor:                 
By:    
/s/ Daniel R. Dwight        Daniel R. Dwight           

 
 
 
 

 
 
10

--------------------------------------------------------------------------------

 

ATTACHMENT A




Statement of Work #1




I.  Dwight to respond to verbal and written inquiries from R. Tusing and B.
Salzman concerning Transition Services as defined in the Severance Agreement and
General Release.


II.  Dwight to create Kronos work product or commentary to Kronos work product
or other consulting services as requested in writing by R. Tusing and B.
Salzman.


Advisor’s Fee shall be $300 per hour.  Monthly invoice with hours per approved
Statement of Work # to be sent to R. Tusing at the Kronos Corporate address and
copy via email.
 
 
 

 
 
 
 
 
 